June 14, 2011 Marc Thomas Reviewing Accountant Securities and Exchange Commission Washington, D.C.20549 Re:Waterstone Financial, Inc. Form 10-K for the fiscal year ended December 31, 2010 Filed March 15, 2011 File No. 000-51507 Dear Mr. Thomas: I have received your comment letter dated June 6, 2011 requiring our response on or before June 20, 2011.In order to more thoroughly address all comments noted in your inquiry, I request that your response deadline be extended to July 1, 2011. Sincerely, Richard C. Larson Chief Financial Officer
